Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Interpretation
1.             The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

    The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: the quality inspection system, at least one uncoiling device, and the sectioner in claim 1.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Objections
2.           Claims 11-15 are objected to because of the following informalities:  the text of the withdrawn claims has been deleted. It should be noted that only the text of the cancelled claims can be deleted. Appropriate correction is required.

Claim Rejections - 35 USC § 112
3            The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

4.         Claim 1, 4-10 and 16 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
             Regarding claim 1, the original disclosure does not disclose “at least one uncoiling device.” It should be noted that “at least one uncoiling device” implies more than one uncoiling device. However, the original disclosure discloses an uncoiling device 11. See Fig. 2 of the drawings and page 7, line 25 of the specification. 

Claim Rejections - 35 USC § 103
      5.        The following is a quotation of 35 U.S.C. 103 which forms the basis for all 
      obviousness rejections set forth in this Office action:
          A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


6.       Claims 1, 4-10 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Bolton (4,934,228) in view of Ward (0517558). Regarding claim 1, Bolton discloses all the positively recited elements of the invention including a tape sectioning system, comprising a tape web feed path for feeding a web of fiber reinforced tape (e.g., via 36), a quality inspection system (e.g., at 12) arranged along the web feed path that inspects the quality of the web of tape, and a sectioner (e.g., 44) that sections off longitudinal tape sections from the web of tape, wherein the sectioner is arranged to vary the length of the tape sections that are sectioned off from the web of tape based on the outcome of the quality inspection (e.g., column 7, line 58-column 8, line 25).  It is noted that the term “tape” is construed as the intended use of the claimed invention and the system of Bolton is capable of performing the intended use since it satisfies all the claimed structural limitations. Bolton also teaches that the sectioner is arranged to separate tape sections from the web of tape that are of a first quality (e.g., usable sheets), and that are of other quality (e.g., defective sheets), the sectioner further comprising a first discharge path (e.g., via 58) for sections of tape of the first quality, and a further discharge path (e.g., via 56) for sections of tape of other quality. 
              Bolton does not explicitly teach the tape sectioning system includes at least one uncoiling device (21, 22) for uncoiling a web of fiber reinforced tape. However, Ward teaches at least one uncoiling device (21, 22) for uncoiling a web (as veneer strip or band) from a supply roll of the web or veneer (page 3, lines 15-30).
            It would have been obvious to a person of ordinary skill in the art to provide Bolton’s sectioning system with the uncoiling device, as taught by Ward, in order to alternatively uncoil a web from a supply roll of web.
             Regarding claim 4, Bolton teaches the tape sections of the first quality are of equal length (e.g., usable sheets) and wherein the tape sections of other quality include tape sections of different length than the tape sections of the first quality (e.g., defective sheets can be different length, column 7, line 58-column 8, line 25).
             Regarding claim 5, Bolton teaches the tape sections of other quality include tape sections that are of smaller length than the tape sections of the first quality (e.g., column 7, line 58-column 8, line 25).
             Regarding claim 6, Bolton teaches the further discharge path comprises a second discharge path (e.g., via 56) for sections of tape of a second quality (e.g., defective sheets), and further teaches a third discharge path for sections of tape of other quality since defective sheets can be further segregated into separate stacks into various categories (e.g., column 8, lines 26-40).
           Regarding claim 7, Bolton fails to explicitly teach the tape sections of the second quality are of equal length as the tape sections of the first quality as presently claimed in claim 7 and wherein the third discharge path includes tape sections of mutually different quality and mutually different length as presently claimed in claim 8.  However, Bolton teaches sections can be separated into various categories such as, moisture content, size, etc.  It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to incorporate the teachings of Bolton in order to classify sections into various categories such as the sections of the second quality having equal length as the sections of the first quality and sections of mutually different quality and mutually different length for the purpose of identifying products of different characteristics.
          Regarding claim 9, Bolton teaches the first discharge path leads to a first buffer (e.g., at a stacker, multiple bins are arranged) arranged for buffering tape sections of mutually equal length.
          Regarding claim 10, although Bolton teaches the second discharge path leads to a second buffer (e.g., at the stacker with multiple bins) arranged for buffering tape sections but fails to explicitly teach the tape sections of mutually equal length.  However, Bolton teaches stacks of sheets can be categorized by size.  It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to categorize the tape sections into mutually equal length for better inventory management.
        Regarding claim 16, Bolton teaches the tape sections of the first quality are each of a predetermined equal length (e.g., each usable sheets are predetermined equal length).

7.       Claims 1, 4-10, and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Reichelt (4,976,089) in view of Bolton (4,934,228). Regarding claim 1, Reichelt  teaches a tape sectioning system, comprising at least one uncoiling device (21 or 22) for uncoiling a web of fiber reinforced tape 5 (wrapped around core 4) to a tape web feed path for feeding the web of fiber reinforced tape 5, a quality inspection system 24 arranged along the web feed path that inspects the quality of the web of tape 5, and a sectioner (10, 281, 284, 285) that sections off longitudinal tape sections from the web of tape, wherein the sectioner is arranged to separate tape sections 5’ from the web of tape that are of a first quality from tape sections that are of other quality (defined by defected length of web), the sectioner further comprising a first discharge path 281 for sections of tape of the first quality, and a further discharge path 284 for sections of tape of the other quality.  See Figs. 1-5 in Reichelt. 
          Reichelt does not explicitly teach the sectioner is arranged to vary the length of the tape sections that are sectioned off from the web of tape based on the outcome of the quality inspection. However, Bolton teaches a tape sectioning system, comprising a tape web feed path for feeding a web of fiber reinforced tape (e.g., via 36), a quality inspection system (e.g., at 12) arranged along the web feed path that inspects the quality of the web of tape, and a sectioner (e.g., 44) that sections off longitudinal tape sections from the web of tape, wherein the sectioner is arranged to vary the length of the tape sections that are sectioned off from the web of tape based on the outcome of the quality inspection (e.g., column 7, line 58-column 8, line 25).  It is noted that the term “tape” is construed as the intended use of the claimed invention and the system of Bolton is capable of performing the intended use since it satisfies all the claimed structural limitations. 
          It would have been obvious to a person of ordinary skill in the art to provide Reichelt’s sectioner with the mechanism and capability to vary the length of the tape sections that are sectioned off from the web of tape based on the outcome of the quality inspection, as taught by Bolton, in order to salvaged more defect free sheets from the web of tape. 
             Regarding claim 4, Reichelt, as modified by Bolton, teaches the tape sections of the first quality are of equal length (e.g., usable sheets) and wherein the tape sections of other quality include tape sections of different length than the tape sections of the first quality (e.g., defective sheets can be different length, column 7, line 58-column 8, line 25 in Bolton).
             Regarding claim 5, Reichelt, as modified by Bolton, teaches the tape sections of other quality include tape sections that are of smaller length than the tape sections of the first quality (e.g., column 7, line 58-column 8, line 25 in Bolton).
             Regarding claim 6, Reichelt, as modified by Bolton, teaches the further discharge path comprises a second discharge path (e.g., via 56) for sections of tape of a second quality (e.g., defective sheets), and further teaches a third discharge path for sections of tape of other quality since defective sheets can be further segregated into separate stacks into various categories (e.g., column 8, lines 26-40 in Bolton).
           Regarding claim 7, Reichelt teaches that the tape sections of the second quality are of equal length as the tape sections of the first quality as presently claimed in claim 7.
           Regarding claim 8, Reichlet, as modified by Bolton, does not explicitly teach that the third discharge path includes tape sections of mutually different quality and mutually different length as presently claimed in claim 8.  However, Bolton teaches sections can be separated into various categories such as, moisture content, size, etc.  It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to incorporate the teachings of Reichlet, as modified by Bolton, in order to classify sections into various categories such as the sections of the second quality having equal length as the sections of the first quality and sections of mutually different quality and mutually different length for the purpose of identifying products of different characteristics.
          Regarding claim 9, Reichlet, as modified by Bolton, teaches the first discharge path leads to a first buffer (e.g., at a stacker, multiple bins are arranged in Bolton) arranged for buffering tape sections of mutually equal length.
          Regarding claim 10, Reichlet, as modified by Bolton, teaches the second discharge path leads to a second buffer (e.g., at the stacker with multiple bins in Bolton) arranged for buffering tape sections.  Reichlet also teaches that the tape sections of mutually equal length.  
        Regarding claim 16, Reichelt teaches the tape sections of the first quality are each of a predetermined equal length.

Response to Arguments
8.           Applicant’s argument that a web of fiber reinforced tape would fall between the first path and the second path of Bolton’s separating system as being flexible and not rigid like a veneer is not persuasive. As stated above, the web of fiber reinforced tape has not been positively claimed. In this case, Bolton’s sectioning system has to be capable of sending the cut web of fiber reinforced tape to the first and second paths. It should be noted that the web of fiber reinforced tape come in different thickness and rigidity.  A web of fiber reinforced tape with a sufficient thickness and rigidity can be delivered to the first and second paths of Bolton’s sectioner. It should be noted that a specific thickness and flexibility of the web of fiber reinforced tape has not been claimed. 
              
Conclusion
9.          THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than 
       SIX MONTHS from the mailing date of this final action.  

10.         Any inquiry concerning this communication or earlier communications from the examiner should be directed to GHASSEM ALIE whose telephone number is (571) 272-4501.  The examiner can normally be reached on 8:30 am-5:00 pm EST.
            Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
            If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sean Michalski can be reached on (571)272-6752. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
            Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


 


/GHASSEM ALIE/Primary Examiner, Art Unit 3724 

August 10, 2022